Title: From Thomas Jefferson to Walker Maury, with a List of Books, 19 August 1785
From: Jefferson, Thomas
To: Maury, Walker




Dear Sir
Paris Aug. 19. 1785.

I received your favor of April 20. by Mr. Mazzei on the 22d. of July. I am much obliged to you for your kind attention to my nephew. His education is one of the things about which I am most anxious. I think he posseses that kind of genius which will be solid and useful to himself and his country. When I came here I was not certain whether I might not find it better to send for him hither. But I am thoroughly cured of that Idea. Of all the errors which can possibly be committed in the education of youth, that of sending them to Europe is the most fatal. I see [clearly] that no American should come to Europe under 30 years of age: and [he who] does, will lose in science, in virtue, in health and in happiness, for which manners are a poor compensation, were we even to admit the hollow, unmeaning manners of Europe to be  preferable to the simplicity and sincerity of our own country. I am well pleased with your having taken my nephew among your private pupils. I would have him lose no advantage on account of any difference in expence. His time begins now to be precious, and every moment [may] be valued in money, as it will retard or hasten the period when he may enter on the stage whereon he may begin to reap the benefit of his talents and acquirements. My intention had been that he should learn French and Italian, of the modern languages. But the latter must be given up (for the present at least) and Spanish substituted in it’s place. I have ordered some books to be [sent] him from London. Among these is a Spanish Dictionary. I shall send him [so]me others from hence, among which shall be a Spanish grammar and other b[ooks] for his reading in that language. I will point out to him from time to time [the] course of reading I would wish him to pursue and take care to send him the [nece]ssary books, so far as he happens not to possess them. According to yo[ur des]ire I note hereon such French writers as I suppose might possibly come within [the pla]n you mention. I have inserted several books of American travels th[inking] they will be a useful species of reading for an American youth. In ge[neral] you may estimate 12mos. at 2½. livres, 8vos. at 5. or 6 livres, 4tos. at [10? or] 15 livres, folios at 25 or 30 livres, remembering that what we call a [half] crown is 6. livres. Where these prices are departed from, I have note[d the actual?] cost as I have found in my own purchases. Books cost here bu[t about? t]wo thirds or three fourths of what they do in England. I must except […] Greek, Latin, and English books. The latter of course are much dearer here [because they] are first bought in England. If I can be useful to you in pr[ocuring any] thing in this way I shall do it with pleasure. After running [thro the stocks?] of many booksellers, and suffering numberless cheats, I have at length [found] one who serves me very honestly, and finds whatever I want at the [best?] prices. I need not repeat to you Sir how much you will oblige me [by your] friendly counsels to my nephew, for the preservation of his morals and improvement of his mind. I am with much esteem Dear Sir Your most obedt. humble servt.,

Th: Jefferson




Enclosure


Telemaque




Histoire Romaine de Vertot. 3. v. 12mo.


Histoire Romaine. 2. v. 12 mo.
}
les traductions de Coussin. These are translations of all the good latter historians of the Roman empire, beginning with Xiphilinus, Zonaras, Zosimus  &c. They are a very valuable collection costing in the whole about


 de Constantinople. 10. v. 12.mo.


    de l’empire de l’Occident. 2. v. 12mo.


    de l’eglise. 3. v. 12mo.


Histoire des Celtes de Pelloutier. 2 v. 12mo.
Histoire d’Espagne de Vertot. 6. v. 8vo.
Histoire de Portugal de Vertot. 12mo.
Histoire de France de Millot. 3. v. 12mo.
Abregé Chronologique de l’histoire d’Allemagne par Pfeffel.
Histoire des troubles des Pays bas de Grotius. fol.
Histoire de Suede de Vertot. 12mo.
Histoire de Dannemarck de Mallet. 6. v. 12mo.
Voltaire. Ses ouvrages historiques.
Elemens d’histoire generale, ancienne et moderne de l’Abbé Millot.
Histoire des deux Indes de Raynal. 10. v. 8 vo. 80 livres.
Moliere. 7. v. in 16s. 21f. i.e. 21 livres.
Racine. 3. v. 16s. 9f
Chef-d’oeuvres de P. & T. Corneille 5. v. 16s. 18f
Boileau
Mallet de l’Egypte.
Voiage literaire de la Grece. de Guys. 2. v. 12mo.
Voiages d’Adanson.
Voiages d’Hennepin. 4f
Voiages de Lahontan. 2 v. 12mo. 5f4 i.e. 5. livres 4 sous.
Charlevoix. histoire de la Nouvelle France.
Voiage de Bougainville.
Voiage de Condamine dans l’Amerique. 2. v. 8vo. 6f.
Decouvertes des Russes. de Muller. 2. v. in 1. 12mo. 4f4.
Histoire Naturelle de Buffon. 66. v. 12mo. about 8. guineas. But an edn. is publishing in Holland at half price.
Voiage autour du monde par Paget 3. v. in 1. 8vo. 9f.
Histoire Universelle de Puffendorf. (de l’Europe) 4. v. 12mo.
Histoire Universelle de l’Asie, l’Afrique, et l’Amerique de Martiniere. 2. v. 12mo.
Grammaire Françoise de l’Abbé Girard. 2. v. 12mo.
Dictionnaire de l’Academie Françoise. 2. v. in 1. 4to. 30f.
Traité de morale et de bonheur. 2. v. in 1. 16s. 3f. (an excellent little thing)
Puffendorf. Devoirs de l’homme. 2. v. 12mo. 5f.



Beaumart. Dictionnaire d’hist. naturelle. 9. v. 12mo.
}
This forms a clever little encyclopedie and costs about 48f.


Dictionnaire de Mineralogie. 2. v. 12mo.


Dictionnaire de chimie. 2. v. 12mo.


Dictionnaire des arts et metiers. 2. v. [12mo.?]



